Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York *834State Department of Social Services, dated July 13, 1976 and made after a statutory fair hearing, which (1) affirmed so much of a determination of the local agency as found that petitioner had willfully concealed income and (2) directed the agency to reduce petitioner’s grant in the category of aid to dependent children in accordance with the appropriate regulations. Determination annulled, on the law, without costs or disbursements, and petition granted. The record herein is devoid of any evidence that petitioner was clearly notified that she must report any changes in income or resources, or other circumstances which might affect the amount of the grant of public assistance. In fact, the only testimony is that petitioner’s file indicates that no such notification was ever sent to her. Such notification is a condition precedent to recoupment of prior overpayments from current assistance grants (Matter of Rivera v Dumpson, 54 AD2d 646; 18 NYCRR 352.31 [d]). Furthermore, the finding of willfulness in withholding certain information is not supported by substantial evidence (see CPLR 7803, subd 4). Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.